Title: To John Adams from Jonathan Trumbull, Jr., 5 April 1792
From: Trumbull, Jonathan, Jr.,Adams, John
To: Adams, John


				An Act for an apportionment of Representatives among the several States, according to the first enumeration.
					
					April 5, 1792
				
				Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled, That, from and after the third day of March, in the year one thousand seven hundred and ninety-three, the House of Representatives shall be composed of one hundred and twenty members, elected within the several States according to the following apportionment; that is to say: Within the State of New Hampshire, five; within the State of Massachusetts, sixteen; within the State of Vermont, three; within the State of Rhode Island, two; within the State of Connecticut, eight; within the State of New York, eleven; within the State of New Jersey, six; within the State of Pennsylvania, fourteen; within the state of Delaware, two; within the state of Maryland, nine; within the State of Virginia, twenty-one; within the State of Kentucky, two; within the State of North Carolina, twelve; within the State of South Carolina, seven; and within the State of Georgia, two.
				
					Jonathan Trumbull, Speaker of the House of Representatives.John Adams, Vice President of the U.S. and Pres. of the Senate.
				
				
			